UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7343


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KALVIN MARSHALL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:02-cr-00225-HEH-2)


Submitted:   February 24, 2011             Decided:   March 3, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kalvin Marshall, Appellant Pro Se.   David Thomas Maguire,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kalvin    Marshall     appeals       the   district       court’s   order

denying   relief      on   his    motion    for    reduction      of    sentence,    18

U.S.C. § 3582(c) (2006).            We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated by the district court.                  United States v. Marshall, No.

3:02-cr-00225-HEH-2 (E.D. Va. Sept. 8, 2010).                     We dispense with

oral   argument    because        the    facts    and   legal     contentions       are

adequately    presented      in    the     materials     before    the    court     and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2